Citation Nr: 0523946	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-17 436	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus as 
secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1966 to November 1968.

2.	On August 11, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the denial of entitlement to service connection 
for bilateral hearing loss is dismissed.

The appeal of the denial of entitlement to service connection 
for tinnitus is dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


